REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amended claims are allowable for reasons stated in Applicant’s Remarks filed 1/4/2022.  Specifically, Examiner is persuaded by Applicant’s argument that the prior art of record does not disclose or render obvious the amended claims, taken as a whole (see pages 10-12, for example).  Applicant further details this argument in pages 12-17, which argue the details of each reference and persuasively argue that the amended claims are allowable over these references, alone, or in combination.  That is, the prior art of record does not disclose or render obvious the combination of the limitations of “wherein the first configuration information corresponds to a priority, a subcarrier spacing, and a transmission time interval (TTI) and the second configuration information corresponds to a priority, a subcarrier spacing, and a TTI” and “in case that the BSR triggers the first SR  and a first counter corresponding to the first SR is lower than a first configured value, transmitting, to the base station, the first SR based on the first configuration information and increasing the first counter by 1, wherein the first configuration information indicates a time and frequency resource for the first SR and a periodicity for the first SR; and in case that the BSR triggers the second SR and a second counter corresponding to the second SR is lower than a second configured value, transmitting, to the base station, the second SR based on the second configuration information and increasing the second counter by 1, wherein the second configuration information indicates a time and frequency resource for the second SR and a periodicity for the second SR, 2Appl. No.: 15/815,024

Reply to Office Action of: October 4, 2021wherein, in case that the first SR is triggered and no other SRs are pending corresponding to the first SR, the first counter is set to 0, wherein, in 
Claims 3-5, 8-10, 13-15, and 18-20 depend from one of the above claims and are thus similarly allowable over the prior art of record.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 8, 2022